Hall, Justice.
. As there is no conflict in the evidence on material points in this case, it will be necessary to consider and determine only one of the questions made, and that is, whether the wages of a conductor on a railroad passenger or freight train, where those wages average between $65 and $85 per month, subject to deduction for loss oF time, payable monthly, are exempt from garnishment under code, §3554, as the daily, weekly or monthly wages of a journeyman mechanic or day laborer. Whether his wages are exempt from garnishment depends upon the character of the service rendered by him. It is not claimed that he is a mechanic of any description, but it is contended that he is either a day laborer or journeyman. Unless, however, he performs manual labor, and is employed for that purpose, rather than on account of his skill or intellectual qualifications to discharge important functions in overlooking and directing the. operations of others engaged in running and managing the train of their common employer, and is one of them, and not above them in authority, he is not, according to the. case of Kyle & Co. vs. Montgomery, 73 Ga. R. 343, either one of the persons embraced in this section of the code whose wages are exempt from garnishment. The rules of the company in whose employment he earned the wages in question, prescribe his relations to the other hands engaged in running the train, and define his .duties. According to them, he is to control the running of trains, must see that schedule time is made wherever circumstances will permit, prevent reckless running *389on the part of the engineer, prescribing a low rate of speed should the condition of the train require it; and should the engineer disregard his instruction, he is required to report that fact to the master of ■ transportation. He has full charge and supervision of the conduct and management of the train, the passengers, baggage and the condition of the track; and even the engineer is bound to obey his orders while serving on the train, provided those orders are not in violation of the rules ; and when otherwise employed in the business of the company, the engineer is subject to the orders of the master of transportation. Kyle vs. Montgomery reviews all the previous decisions of the court, and holds the wages of such an employé as this defendant in error subject to garnishment.' That case is decisive of this, and constrains us to hold that there was error in sustaining this certiorari. We direct that the certiorari be dismissed at the cost of the petitioner therefor, and that the judgment of the justice of the peace be in all things affirmed.
Judgment revérsed.